288 F.2d 890
Sam B. HERRON, Sr., Appellant,v.V. A. HERRON, Jr., Appellee.
No. 18644.
United States Court of Appeals Fifth Circuit.
April 17, 1961.

McDonald Yawn, W. Stuart McCloy, Memphis, Tenn., for appellant.
James McClure, Jr., McClure, Fant & McClure, James McClure, Sardis, Miss., for appellee.
Before CAMERON and WISDOM, Circuit Judges, and THOMAS, District Judge.
PER CURIAM.


1
This is the plaintiff-appellant's second appeal in this case.  See Herron v. Herron, 5 Cir., 1958, 255 F.2d 589.  This appeal is from an order of the district court dismissing the action for want of prosecution.  We find it unnecessary to review the facts in a full-dress opinion.  After careful consideration of the record and the assignment of error, we cannot say that the district court abused its discretion in dismissing the cause for want of prosecution.  The judgment is affirmed.